 544DECISIONSOF NATIONALLABOR RELATIONS BOARDSoilMechanics CorporationandCarpenters LocalUnion 1536,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 29-CA-2347November 29, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn March 29, 1972, Trial Examiner Abraham H.Mailer issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Charging Party filedexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, conclusions, and recommendationsonly insofar as they are consistent with this Decisionand Order.We agree with the Trial Examiner's findings thatthe Respondent violated Section 8(a)(1) of the Act byinterrogating its employees in its office as to theirinterest in the Union after the Union made itsbargaining demand on March 11, 1971, and that thepay increases granted to three of its employeeseffectiveApril 12, 1971, violated Section 8(a)(1) ofthe Act. Contrary to the Trial Examiner, however,for the reasons discussed below, we find that theRespondent refused to bargain collectively with theUnion as the exclusive representative of its employ-ees in the appropriate unit at its Brooklyn, NewYork, operation in violation of Section 8(a)(1) and(5) of the Act.The Respondent is engaged in providing andperforming test boring and related services andemploys approximately eight employees as drillers,drillers' helpers, or mechanics. The Trial Examinerfound that employees employed in these categoriesconstituted a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act. No exceptions were taken by theparties to this finding.On March 9, 1971, Henry Zylawski, a unionrepresentative,approached employees Bruno andSarvis at a building site and solicited their help inorganizing the Respondent's employees. Zylawskigave them some authorization cards, explaining thatthe cards were for the purpose of authorizing theUnion to represent the employees in negotiating acontract with the Respondent. After some discussionregarding the union benefits, Zylawski spoke to otheremployees and also gave them authorization cards.On March 11, 1971, Zylawski and Charles John-son, another union business representative, met withBruno, Sarvis, and one or two other employees, andJohnson explained to the employees some of theunion benefits and answered their questions. He gavethem authorization cards and told them that thepurpose of the cards was to authorize the Union torepresent the employees and to meet with theRespondent to negotiate a contract. Bruno then gaveJohnson authorization cards signed by himself,Sarvis,Bacigalupi,Stokes,andMcCormack, alldated March 10.1 Gamble, a sixth employee, signed acard the next day, March 12, but the Union did notreceive it until about 10 days later. The authorizationcards clearly authorized the Union to representemployees and to negotiate a collective-bargainingcontract with the Respondent and there is no disputeas to their validity. After receiving the cards Johnsonand Zylawski told the employees that they wouldimmediately go to the Respondent's office and speaktoNorman Weinstein, its president, and ask him torecognize the Union and to negotiate a contract.After leaving the jobsite Johnson and Zylawskiproceeded to the Respondent's office and met withRespondent President Weinstein. At the time, Zylaw-ski had the five signed authorization cards in hishand. The Trial Examiner found that this represent-ed a clear majority of the Respondent's employees inthe appropriate unit. No exceptions were taken tothis finding. Although Weinstein did not question themajority showing, for various reasons he indicatedthat he was not willing to sign a contract with theUnion and refused to negotiate. Johnson andZylawski thereupon left, and the Union filed apetition for an election.About 2 or 3 weeks after the Union made itsdemand, Weinstein approached his employees in theshop and asked them to come into his office. It was arainy day and, as was Respondent's practice, whenemployees were not able to work at the jobsitebecause of inclement weather they were employed invarious inside shop jobs. All of the unit employeeswho had signed authorization cards, except McCor-mack, who was ill, were present. Weinstein asked theapproximately seven employees whether they hadsigned cards for the Union. After some hesitation,the five employees present who had signed authoriza-tion cards admitted that they had. Although at thatpointWeinstein knew that a majority of theemployees in the unit desired to be represented byIAll dates hereinafter refer to theyear 1971200 NLRB No. 60 SOIL MECHANICS CORP.the Union, he nevertheless proceeded to discuss thepros and cons of the effect of unionization on theemployees and on the Respondent's business prac-tices.A few days after this meeting the employees gottogether and five of the employees who had signedauthorization cards drew up a statement stating thatthey no longer wished the Union to represent themand gave the statement to Weinstein.In the week ending April 16, employees Bruno andSarvis each received a $25-a-week wage increase, andemployee Bacigalupi received a $15-a-week increase,effective April 12. As noted above, all three employ-ees had originally signed union authorization cardsand Bruno and Sarvis were the most active unionadherents.These increases were the largest everreceived by any employees in the unit. Prior wageincreases had never exceeded $10 a week.The Trial Examiner found that the interrogation ofits employees as to their interest in the Union and thepay raises given to three of its employees after therepudiation of the Union were violative of Section8(a)(1) of the Act. However, he concluded that theevidence did not warrant finding that the Respon-dent by its conduct unlawfully refused to recognizeand to bargain with the Union. Accordingly, hedismissed the 8(a)(5) and (1) allegation. We do notagree.While on March 11 the Respondent had a qualifiedright to refuse to bargain until the Union couldestablish its majority in some manner other than themere assertion that it had authorization cards fromthe employees in the unit, such right was not anabsolute one. As we noted inR & M Electric SupplyCo.,2 in the absence of a voluntary agreementbetween the parties to utilize permissible procedures,other than a Board-conducted election to resolvemajority status, an employer is not obligated to relyon union-proffered authorization cards allegedlyestablishingmajority status.However, we furtherstated that, should the employer after refusing theunion's claim of having majority status and itsdemand for bargaining thereafter determine bymeans of a poll under conditions of its own choosingtheUnion enjoys a majority status, the Respondentcannot ignore the results.Here the Respondent, a few weeks after the Unionclaimedmajority status and made its bargainingdemand, called a meeting of its employees in itsoffice during working hours. Approximately seven ofthe eight employees in the unit were interrogated andspecifically asked in effect if they had signed anauthorization card designating the Union as theircollective-bargaining agent. A majority of the em-2 200 NLRB No, 593SeeSullivan Electric Company,199 NLRB No 971Member Penello, on the other hand, finds it unnecessary in the545ployees in the unit affirmatively indicated that theyhad, and thus the Union's majority status wasascertained.At that time the obligation to bargainwith the Union arose, and the Respondent could notthereafter rest its refusal to bargain on the Union'slack of a proven majority.3Furthermore, in our opinion, the wage increasesgiven to three of the six union adherents bythemselves are sufficient, regardless of the Respon-dent's poll, to warrant aGisseltype bargaining order.N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575,610, 614-615;Skaggs Drug Centers, Inc.,197 NLRBNo. 171. These increases did not follow Respon-dent's past practices and were much higher than anyprior wage increases. Contrary to the Tnal Examiner,the impact of such wage increases on the employeeswas as great as, if not greater than, a general increaseand would have a lingering effect making thepossibility of holding a fair and free election unlikely.Cf.Federal Stainless Sink,197 NLRB No. 76 (TXD,The Remedy).4We find, therefore, contrary to the Trial Examiner,that the Respondent violated the Act by refusing torecognize and to bargain with the Union and that thepoliciesof the Act will be effectuated by theimposition of a bargaining order, as provided below.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, we shall order the Respondenttocease and desist therefrom and take certainaffirmative action which we find to be necessary toremedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act.For the reasons discussed above, we find thatimposition of a bargaining order is essential toremedy the unfair labor practices and to protect thestatutoryrightsand interest of the employees.Because of the scope and the extent of the unfairlabor practices found herein, we shall provide abroad cease-and-desist order.CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Carpenters Local Union 1536, United Brother-hood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All drillers, drillers' helpers, and the mechanic-driller'shelper,employed by Respondent at itsSeaford,New York, plant, exclusive of draftsmen,circumstances here to pass upon whether the wage increases would warranta Gisseltype bargaining order 546DECISIONSOF NATIONALLABOR RELATIONS BOARDofficeclericalemployees, and all supervisors asdefined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.By refusing to bargain with the Union, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.5.By interrogating its employees as to theirinterest in the Union, the Respondent has engaged inan unfair labor practice within the meaning ofSection 8(a)(1) of the Act.6.By granting pay raises to employees Bruno,Bacigalupi, and Sarvis, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Soil MechanicsCorporation,Brooklyn,New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their mem-bership or interest in Carpenters Local Union 1536,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or in any other labor organiza-tionof its employees, in a manner constitutinginterference, restraint, or coercion within the mean-ing of Section 8(a)(1) of the Act.(b)Granting wage increases or other benefits toemployees to discourage them from engaging inunion activities.(c) In any like or related manner interfering with orcoercing its employees in the rights guaranteed themby Section 7 of the Act.2.Take the following affirmative action designedand found necessary to effectuate the policies of theAct.(a)Upon request, bargain collectively with theUnion as the exclusive representative of the employ-ees in the bargaining unit, and embody in a signedagreement any understanding reached.(b) Post at its plant and office in Seaford, Countyof Nassau, State of New York, copies of the attachednotice marked "Appendix."5 Copies of said notice,on forms provided by the Regional Director forRegion 29, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted bytheRespondent immediately upon receipt thereofand be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT interrogate employees concern-ing their membership or interest in CarpentersLocal Union 1536, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, or inany other labor organization of our employees, inamanner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) ofthe Act.WE WILL NOT grant wage increases or otherbenefits to employees to discourage them fromengaging in union activities.WE WILL NOT refuse to bargain collectivelywith the Union as the exclusive representative ofour employees in the unit found to be appropri-ate. The appropriate unit is:Alldrillers,drillers'helpers, and the me-chanic-driller's helper employed by Respon-dent at its Seaford plant, exclusive ofdraftsmen, office clerical employees, and allsupervisors as defined in Section 2(11) of theAct.WE WILL bargain upon request with the above-named Union as the exclusive representative ofallemployees in the unit described above withrespect to wages, hours, and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in asigned contract.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, toform, loin, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and engage in other concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain SOIL MECHANICS CORP.547from any and all such activities,except to theextent that such right is affected by the proviso toSection 8(a)(3) of the Act.All of our employees are free to become andremain members of the above-named Union, or anyother labor organization,or to refrain from doing so.SOILMECHANICSCORPORATION(Employer)mentsmade bytheRespondent to the employees whoreceived such increases.All partieswere represented at the hearing and wereafforded full opportunity to be heard,to introduce relevantevidence,to present oral argument,and to file briefs withme.On December20, 1971,counsel for the GeneralCounsel filed a brief,and counsel for the Respondent fileda letter-memorandum.Upon consideration of the entirerecord,the brief,and letter-memorandum,and upon myobservation of each of the witnesses,Imake the following:DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn, NewYork 11241, Telephone 212-596-3535.TRIAL EXAMINER'S DECISIONABRAHAM H.MALLER,Trial Examiner:On April 8, 1971,Carpenter'sLocalUnion 1536,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,hereincalled the Union,filed a charge against Soil MechanicsCorporation,herein called the Respondent.Upon saidcharge,theRegionalDirector for Region 29 of theNational Labor Relations Board,herein called the Board,on May 19, 1971, issued on behalf of the General Counsela complaint against the Respondent alleging that theRespondent refused to recognize and bargain collectivelywith the Union as the exclusive bargaining representativeof Respondent's employees in an appropriate unit thereindescribed;interrogated its employees concerning theirmembership in, activities on behalf of, and sympathy inand for the Union;and threatened its employees with lossof work opportunities and other reprisalsif theybecame orremained members of the Union,and if they gave anyassistance and support to it, in violation of Section 8(a)(1)and (5)of the NationalLaborRelations Act, as amended(29 U.S.C. Sec. 151,et seq.),herein called the Act. In itsduly filedanswer,the Respondent denied any violations ofthe Act.Pursuant to notice,a hearing was held before me atBrooklyn,New York,on September 15 and 16, andOctober 18, 1971. During the hearing,the General Counselmoved,and was given leave, to amend the complaint toallegeadditionally that on oraboutApril 16, 1971,Respondent granted wage increases to three namedemployees effectiveApril 12,1971.Respondent filed ananswer denying the allegations set forth in the amendment,and as an affirmative defense, averred that the increaseswere merit increases granted pursuant to prior commit-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under,and existing by virtueof, the laws of the State of New York.At all times materialherein,Respondent has maintained its principal office andplace of business at 3770 Merrick Road,in the Town ofSeaford,County of Nassau,and State of New York, whereit is and has been at all times material herein continuouslyengaged in providing and performing test boring servicesand related services. During the year preceding the filing ofthe complaint, which period is representative of its annualoperations generally,Respondent,in the course andconduct of its business operations,performed test boringand related services valued in excess of $50,000, of whichservices valued in excess of $50,000 were performed in, andfor various enterprises located in,States other than theStatewherein it is located.Accordingly,Ifindandconclude that the Respondent is engaged in commercewithin the meaning of the Act and that it will effectuate thepolicies of the Act for the Board to assert jurisdiction here.II.THELABOR ORGANIZATION INVOLVEDCarpenter's Local Union 1536, UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO,is now, andhas been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ISSUES1.Whether the Unionrepresented amajorityofRespondent's employees in an appropriate unit.2.WhethertheRespondent unlawfully refused torecognize and bargainwith the Unionin violation ofSection 8(a)(5) of the Act.3.Whetherthe Respondentcoercivelyinterrogated itsemployees in violation of Section8(a)(1)of the Act.4.Whetherthe Respondent threatened its employeeswith loss ofworkopportunities and/or other reprisals iftheyjoined the Union in violation of Section 8(a)(1) of theAct.5.Whetherthe Respondent granted certain employeespay raises in violation of Section 8(a)(1) of the Act. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDIVTHE ALLEGED UNFAIR LABOR PRACTICESA.The Facts1.The Union'sorganizing campaignInMarch 1971,1 the Respondent employed eightemployees as drillers,drillers' helpers, or mechanics. TheseemployeeswereA.Tay,C.Gamble,J.Stokes,R.Bacigalupi,A. Bruno, W. Sarvis, G. McCormack, and F.Ponzio. Tay was a working foreman who earned considera-blymore than the other employees in the unit.All theothers except McCormack were drillers or drillers' helpers.McCormack was a mechanic who repaired trucks andother equipment,but also worked in the field as a driller'shelper when needed.All of the foregoing employees werealso employed by the Respondent during the month ofApril 1971except Ponzio,who was terminated on March31, 1971The onlyother employees of the Respondentduring this period were two draftsmen and a secretary.On March 9 Henry Zylawski, a union business represent-ative, approached employees Bruno and Sarvis at the GlenOaksCountry Clubbuilding site in Queens,New York,and inquired whether they were interested in beingrepresented by the Union.He described some of the unionbenefits to them, and Bruno and Sarvis indicated that theywere interested.Zylawski gave them some authorizationcards, explaining that the cards were for the purpose ofauthorizing theUnion to represent the employees innegotiating a contract with the Respondent.Bruno toldZylawskithat he would look over the authorization cardsand probably sign one that evening and would return themin a day or two. Zylawski then asked if there were anyother employees of the Respondent working in the area,and Bruno informed him that other employees wereworking at a jobsite in Great Neck,New York,and offeredto take him there. Zylawski,Bruno, and Sarvis thenproceeded to the Great Neck jobsite where Bruno andSarvis introduced Zylawski to employees Stokes, Bacigalu-pi, and McCormack.Zylawski explained some of the unionbenefits to the other three men, gave them authorizationcards,and told them that the purpose of the cards was toauthorize the Union to represent the employees and meetwith the Respondent to negotiate a contract.Zylawski thenarranged to meet the employees again at the Glen Oaksjobsite on March 1 IOn the morning of March 11,Zylawski and CharlesJohnson,another union business representative,met withBruno, Sarvis,and one or two other employees of theRespondent at the Glen Oaks jobsite.Johnson againexplained to the employees some of the union benefits andanswered their questions.Bruno then gave Johnsonauthorization cards signed by himself,Sarvis, Bacigalupi,Stokes, and McCormack,all dated March 10,which readas follows.AUTHORIZATIONFOR REPRESENTATIONI [name] hereby authorize the United Brotherhood ofCarpenters&Joiners of AmencaAFL-CIO to repre-iAll events detailed herein occurred in 1971aWeinstein denied making the foregoing statement, but admitted thatsent me in all matters relating to my employment withthisEmployer, its successors and assigns, and tonegotiate,conclude, and administer any and allagreements as to wages, hours and other conditions ofemployment and to represent me in arbitration withthisEmployer, its successors and assigns. This fullpower and authority to act for the undersignedsupersedes and cancels any power to represent meheretofore given to any person or organization. I agreeto be bound by the Constitution and By-Laws, andRules and Regulations of the United Brotherhood ofCarpenters& Joiners of America AFL-CIO, itssuccessors and assigns, and by any contract that maybe in existence at the time of this application or thatmay be hereafter negotiated.Johnson and Zylawski then told the employees that theywould immediately go to the Respondent's office andspeak to Norman Weinstein, its president, and ask him torecognize the Union and negotiate a contract with theUnion. Johnson and Zylawski also told the employees thatif the Respondent refused to recognize the Union andnegotiate a contract, the Union would file a petition withthe Board for an election.Earlier, onMarch 9, Bruno gave employee Gamble aunion authorization card, advising him of his meeting withZylawski that day and telling him to sign the card if hewanted the Union to represent him. Gamble signed thecard the next day, but did not remember whether hereturned the signed card to Bruno or delivered it toJohnson. In either event, the Union received the cardabout 10 days later.2.The demandfor recognition and bargainingAfter leaving the employees at the Glen Oaks jobsite onMarch 11, Johnson and Zylawski proceeded to theRespondent's office in Seaford, New York, and met withRespondent's president, Norman Weinstein. After the menintroduced themselves, Johnson toldWeinstein that amajority of Respondent's core drillers and helpers hadsigned authorization cards for the Union to represent themand that he and Zylawski wanted to negotiate a contractwith him. At the time, Zylawski had the five signedauthorization cards in his hand. However, he did not offerthem to Weinstein, nor did Weinstein ask to look at them.According to Zylawski and Johnson, Weinstein told themthat he could not afford to pay union wages and fringebenefits or sign a contract with the Union and that if hedid so, he would go bankrupt. Weinstein also told themthat if the Union could organize his chief competitor, AceTest Boring Company, and get that company to sign acontract, "he would be happy to sign an agreement withus." 2 Johnson replied that the Union had been trying toorganize Ace and would continue trying to do so. Johnsonthen said that if Weinstein refused to negotiate, the Unionwould file a petition for an election with the Board.Johnson and Zylawski thereupon left, and the Union fileda petition for an election.Ace Test Boring Company wasmentioned in their conversationIcreditJohnson and Zylawski's testimony in this regard SOIL MECHANICS CORP5493Alleged interrogation and threatsAbout 2 or 3 weeks later, Weinstein approached hisemployees in the shop and asked them to come in to hisoffice 3 It was a rainy day, and the employees were in theshop cleaning jarsWeinstein asked the employees whetherthey had signed cards for the Union After some hesitation,the employees admitted that they had Weinstein told themthat the purpose of the meeting was not to talk them intojoining or to talk them out of joining, but that he felt that,as their employer, he ought to have a meeting with them toget the matter out in the open He then proceeded todiscuss with them some of the advantages and disadvan-tages of operating under a union contract Speaking fromnotes which he held in his hand,4 he pointed out to theemployees that under a union contract, the employees hadjob security in that they could not be fired at the whim ofan employer He also pointed out to them that under aunion contract they would have a substantially higherhourly wage rate than he was paying them and betterfringe benefitsUnder the disadvantages, he pointed outthat under Respondent's current practice, all employeesworked 52 weeks a year with pay, even on rainy days andsnowy days when they could not work in the field, andduring the summer slow period,5 but under a unioncontract they could be laid off on rainy days and duringslow periods He also pointed out to them that when worktakes them out of the geographical area, they currentlyreceive a per diem allowance of $20, whereas under aunion contract, he was obliged to pay them only $7Weinstein told them that there was going to be a hearingon the Union's petition, asked them to reach a decisionamong themselves, and stated that he would abide by theirdecision4The employees desert the UnionA few days later, the employees held a meeting in theshop and decided that they would be better off without aunion They decided to draw up some papers stating thatthey no longer wished to have the Union represent them,and Sarvis volunteered to have his wife type up thestatementsTwo days later, Sarvis brought to the shopstatements addressed "to whom it may concern" whichstated that the undersigned employee no longer wanted theUnion to represent him Five employees signed thestatements and returned them to Sarvis who gave them toWeinsteinOn April 8 Joseph Geffen, secretary-treasurer of theUnion, andBusinessRepresentative Johnson attended aninformal conference at the Board's office in connectionwith the representation petition filed by the UnionAnthony Marano, an attorney representing the Respon-dent, also attended the meeting Attorney Marano askedGeffen to meet with him privately When theywere alone,Attorney Marano pulled some papers from his brief caseand told Geffen that he had five signed statements that themen no longer wanted the Union to represent them He3All employees except McCormack, who was ill were present4According to Weinstein's credited testimony he made the notes of theprovisions of a union contract supplied to him by another test drillingcompany operating in a different geographical areatoldGeffen that the employees had made a satisfactoryarrangement with the Respondent and that the statementsindicated that they were rescinding all commitments madeto the Union GeffensuggestedthatAttorney Maranorepeat what he had said to Board Agent Katz They thenreturned to the conference room and Attorney Maranogave the statements to Board Agent Katz and repeatedwhat he had said to Geffen Board Agent Katz returnedthe statements to Attorney Marano and suggested thatRespondent might be in violation of the Act Geffen thentoldMarano that he should call up his client and tell himthat if the Union did not geta recognition agreementsigned that day, it was going to file unfair labor practicechargesAttorney Marano left the room and returned afew minutes later, indicating that Weinstein's answer was"No" The meeting then broke up, and the Unionimmediately filed an unfair labor practice charge againstthe RespondentA few days later Richard Hartman, another attorneyrepresenting the Respondent, called Geffen and arranged ameeting with him On April 15, Geffen and Johnson metwith Attorney Hartman in a restaurant After they wereseated, Attorney Hartman pulled out some papers from hisbrief case and said that he had five statements for themfrom the men they represented He handed the statementstoGeffen,who looked at them and showed them toJohnson Attorney Hartman commented that the employ-ees had made their own deal and no longer wanted theUnion to represent them and asked Geffen and Johnsonwhy they were pursuing the matter Geffen pointed outthat they had signed authorization cards and had come tonegotiateacontractWhen Geffen asked AttorneyHartman what wage rates the Respondent was currentlypaying the employees and what fringe benefits theemployees were receiving, Hartman replied that he did notknow, that it would take him a few days to find outHartman replied that he was there to negotiate, but that hecould not sign any agreement Geffen then pointed out thatthe representation proceeding had been delayed, and hedid not think the Board would stand for any further delaysHe also pointed out that an unfair labor practice chargehad been filed The meeting became argumentative, andAttorney Hartman left Following this meeting, the Unionwithdrew its petition for an electionSubsequently Weinstein returned to the employees theirstatements purporting to rescind their union authoriza-tions5The pay raisesOn the week endingApril 16,employees Bruno andSarvis each received a $25 wage increase,and employeeBacigalupi received a $15 increase,all effective as of April12These increases were the largest ever received by these,or any other,employees in the unit Prior wage increaseshad never exceeded$10 per week Respondent contendsthatthese increases were granted pursuant to promisesmade to the employees before the advent of the Union5Under Respondents current practice employees work in the shopduring periods when they cannot work in the field cleaning and labellingjars repairing and maintaining trucks painting the company premises andworking on the lawn 550DECISIONSOF NATIONALLABOR RELATIONS BOARDThe matter is discussed in detail under the sectionConcluding Findings,infraBConcluding Findings1The appropriate unitAs previously stated, the Respondent is engaged inproviding and performing soil test boring services forbuilding and construction firms In addition to coredrillers, drillers' helpers, one mechanic-driller's helper, anda working foreman, the Respondent also employs twodraftsmen and one clerical employee The drillers anddrillers' helpers are field employees who operate drillingrigs at construction sites and take soil samples out of theground to test the quality of the soil The mechanic-driller'shelper also performs part of his duties in the field TheBoard has held that heavy equipment operators in thebuilding and construction industry who constitute a clearlyidentifiable and functionally distinct group with commoninterests distinguishable from other employees constitutean appropriate unitDel-Mont Construction Company,150NLRB 85 Also, units of field survey employees employedby survey companies, excluding,inter alia,draftsmen andoffice clerical employees, have been held to constitute anappropriate unitFrederick H Zurmuhlen & Associates,189NLRB No 63,Browne and Buford, Engineers and Surve-yors,145 NLRB 765 Accordingly, I find and conclude thatalldrillers,drillers'helpers, and the mechanic-driller'shelper employed by Respondent at its Seaford plant,exclusive of draftsmen, office clerical employees and allsupervisorsasdefined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act2The Union's majority statusOn March 11, when the Union requested recognition andbargaining, there were eight employees in the bargainingunit described above 6 On that date, the Union had in itspossession authorization cards signed by five employeesand received a sixth authorization card shortly thereafterThus, the Union had a majority These cards were validauthorizations, clear and unambiguous on their face Theemployees who signed the cards were all literate, and therewas no misrepresentation as to the purpose and effect ofthe authorization cards To the contrary, the signers werefully aware of the purpose of the cards and were told thatthey would be used by the Union to obtain recognition andbargaining 7 Accordingly, I find and conclude that onMarch 11, the Union represented a clear majority of theRespondent's employees in the appropriate unit3The refusal to bargainAs previously stated, after the Union had securedauthorization cards from a majority of Respondent's6As previously stated employee Tay was described as a workingforeman The parties stipulated that he was a member of the appropriateunitVBoth Bruno and Bacigalupi testified that Zylawski told the employeesthat the cards were not binding Sarvis also testified to the same effect butexplained that he was told that he did not have to join the Union Zylawskiemployees in the appropriate unit, Business AgentsJohnson and Zylawski called on President Weinstein atRespondent's office Although Zylawski held the authori-zation cards in his hand when he spoke to Weinstein, hedid not tender them to Weinstein, nor did he make anyattempt to demonstrate that the Union in fact representeda majority On the other hand, Weinstein did not questionthe statement of the business representatives that theUnion did represent a majority Instead,Weinsteininquiredwhether the Union had organized his chiefcompetitor, Ace, and on receiving a negative reply, toldJohnson and Zylawski that he could not stay in business ifhe signed a union contract unless Ace also signed acontract with the Union, that when Ace signed a contract,the Respondent would be happy to sign with the UnionThe Union's representatives then told Weinstein that theUnion would file a petition for an electionThe General Counsel contends that the Respondentthereby refused to bargain in violation of Section 8(a)(5) ofthe Act I do not agree InN L R B v Gissel Packing Co,395 U S 575, the Supreme Court said at 594Under the Board's current practice, an employer's goodfaith doubt is largely irrelevant, and the key to theissuance of a bargaining order is the commission ofserious unfair labor practices that interfere with theelection processes and tend to preclude the holding of afair electionThus, an employer can insist that a uniongo to an election, regardless of his subjective motiva-tion, so long as he is not guilty of misconduct, he needgive no affirmative reasons for rejecting a recognitionrequest, and he can demand an election with a simple"no comment" to the union The Board pointed out,however, (1) that an employer could not refuse tobargain if heknew,through a personal poll for instance,that a majority of his employees supported the union,and (2) that an employer could not refuse recognitioninitially because of questions as to the appropriatenessof the unit and then later claim, as an afterthought, thathe doubted the union's strength [Emphasis supplied ]Neither of the foregoing conditions is present hereWhen the Union demanded recognition and bargaining,the Respondent had no prior knowledge that its employeeshad been approached by the Union and had no means ofknowing whether the Union did, in fact, represent amajority of its employeesAlthough the Union didrepresent a majority, it made no attempt to prove itInstead, the Union's representatives toldWeinstein thatthe Union would file a petition for an election, and did soThus, the Union opted in favor of establishing its majorityby the election process Plainly, the Union was not then ofthe opinion that the Respondent had violated the Act byrefusing to bargainThe General Counsel relies uponNewton Chevrolet, Inc37 NLRB 334, 341, andMaster Touch Dental Laboratories,165 NLRB 585, 588 Both decisions antedateGisselNorare they apposite InNewton Chevrolet,the employer acteddenied telling the employees that the cards were not binding I creditZylawski and do not credit Bruno and Bacigalupi in this regard Sarvistestimony that he was told he did not have to join the Union does notdetract from the validity of the cards as authorizing the Union to representthe signers SOIL MECHANICS CORPin bad faith in insisting that the union involved organizethe entire industry, as evidenced by the fact that itthereafter unilaterally put into effect the changes in wages,hours, and working conditions demanded by the unionwithout giving the union credit for the changes InMasterTouch,theemployer and the Union had enjoyed abargaining relationship for 14 years when the employerrefused to bargain further because the union had failed toorganize the employer's competitors Thus, the employerwas fully aware of the union's majority when it refused tobargain, and thereafter engaged in unfair labor practices todestroy the union's majorityIn view of all the foregoing, I find and conclude that theRespondent did not violate Section 8(a)(5) of the Act, andthe complaint should be dismissed in this regard4InterrogationAdmittedly, President Weinstein interrogated his assem-bled employees as to their interest in the Union Suchinterrogationmust be considered to be coercive, becausenone of the safeguards set forth inStruksnes ConstructionCo, 165 NLRB 1062, 1063, were observed Accordingly, Ifind and conclude that by such interrogation, the Respon-dent violated Section 8(a)(1) of the ActAlthough I have found that President Weinstein interro-gated the assembled employees as above stated, I find thathe did not interrogate employee McCormack who wasabsent from the foregoing meeting Sometime later,PresidentWeinstein did have a conversation with McCor-mack while the two men were in a station wagon driving topick up a truck Both Weinstein and McCormack agreethat it was McCormack who initiated the conversation,tellingWeinstein that he had signed an authorization cardfor the Union He asked Weinstein whether, if theCompany went union, he would have to join the UnionWeinstein replied that he did not know the answer toMcCormack's question I find and conclude that Weinsteindid not interrogateMcCormack in violation of Section8(a)(1) of the Act5Alleged threats of layoffsAs stated above, following the interrogation, PresidentWeinstein discussed the advantages and disadvantages tothe employees of operating under a union contract Amongthedisadvantages,Weinstein pointed out that, underRespondent's current practice, the employees were guaran-teed 52 weeks' work a year, doing work around the plantwhen the weather was inclement and during the slowseasonUnder a union contract, the Respondent could layoff employees during the slow season and need not paythem when they were unable to do drilling work because ofinclement weather The General Counsel has seized uponthis and contends that this was a threat to lay off theemployees if they joined the Union I cannot agree TheGeneral Counsel's contention would have greater forceand validity if the matter of layoffs during the slow season8 In support of this contention the General Counsel relies uponFrederickH Zurmuhlen & Associates supra TheZurmuhlencase isinapposite There the employer sstatementthat if the Union came into thepicture the Respondent would lay off employees during the winter months551and no work on rainy or snowy days were the only mattermentioned byWeinstein 8But this is not the caseWeinstein discussed both the advantages and disadvan-tages of working under a union contract Thus, he made itclearto the employees that undera unioncontract theywould have job security and would receive a substantiallygreater hourly rate and better fringe benefits Against theseacknowledged advantages, he pointed out the balancingconsiderations of the possibility of layoffs during the slowseason and not working duringinclementweather, and thesmaller per diem for travel work under a union contract asagainst the per diem which the employees currentlyreceived Finally,Weinstein assured the employees that hewould abide by their decisionIn this context, the layoffs towhichWeinstein referred did not constitute a threat ofreprisalIn effect,Weinstein was pointing out that theincreased hourly wage that he would have to pay under aunion contract would have an adverse economic impact onRespondent and would prevent it from paying fornonproductive time In sum, I find that Weinstein'sstatement constituted a fair and objective discussion of thepros and cons of working under a union contract In thisconnection, it is significant that neither the GeneralCounsel nor the Charging Partypresentedany rebuttalevidence to the effect that Weinstein had misrepresentedthe provisions of the union contractWeinstein's speechwas therefore the expression of his views and argument asto the benefits of a union contract and, as such, wasprotected by the free speech provision ofSection 8(c) of theAct CfBostitch Division of Textron, Inc,176 NLRB No47, Snap Out Binding & Folding Inc,166 NLRB 316, 327,TM Duche Nut Co, Inc,174NLRB 457, 458Accordingly, I find and conclude that the Respondent didnot threaten the employees with layoffs, in violation ofSection 8(a)(1) of the Act, and the complaint should bedismissed in this regard6The pay raisesAs stated above, the pay raise of $25 to Bruno and Sarvisand the $15 raise to Bacigalupi, all on April 16, were thelargestever granted by the RespondentRespondentcontends that the raises were granted pursuant to promisesmade to the employees before the advent of the Union,that the promises to Bruno and Bacigalupi were occasionedby their promotion to driller, while the promise to Sarviswas made when he was hiredThe evidence falls far short of substantiating Respon-dent's contention Although Weinstein, Bruno, and Baciga-lupi testified that in the latter part of 1970, Weinstein toldthem that they would receive a raise "after the winter" ifthey proved themselves, admittedly no amount of theincrease was mentioned, nor was any specific time statedAccording toWeinstein,the occasion for the promises wasthe fact that both Bruno andBacigalupiwere promotedfrom drillers' helpers to provisional drillersHowever,Bacigalupi testified that he became a driller approximately2 years before the hearing Furthermore, although Wein-when work was slow was not made in the context of a discussion of theadvantages and disadvantages of working under a union contract but wasindependently stated as a threat 552DECISIONSOF NATIONALLABOR RELATIONS BOARDstein testified that he told both Bruno and Bacigalupi thatthey were doing well in January or February 1971, and thatif they kept it up they would receive raises in the spring,Bruno testified that Weinstein never told him how he wasdoing after he had been promoted to driller and before hereceived the wage increase in April In sum, I do not creditWeinstein's testimony that the raises were given pursuanttopriorpromisesMoreover, even if the foregoingtestimony were taken at face value, it fails to show anexplicit promise of a specified wage increase to be given ata specific timeThe same infirmities are present in the case of the wageincreaseto SarvisWeinstein testified that he had hiredSarvis in September 1970, at $100 a week, but becauseSarvishad been highly recommended to him and hadcomplained about his inability to get along on $100 a week,he,Weinstein, at the time of hiring had promised to bringSarvis' salary up to $140 in 6 months Sarvis received a $10raise approximately a month and a half after starting, andanother $10 increase just before Christmas Sarvis testifiedthat when he got his second increase in December 1970,Weinstein promised him a $20 raise if he improved andtold him that he was pretty close to being a driller, but didnot tell him when he would get the raise The pay raiseSarvis received in April brought him up to $145, in excessof the promise allegedly made to him when he was hiredIn view of all the foregoing, I find and conclude that theincreasesgranted to these three employees were violative ofSection 8(a)(1) of the ActN L R B v Exchange Parts Co,375 U S 405, C JGlasgow Co,148 NLRB 98 The factthat theseincreaseswere given after the employees hadrepudiated the Union does not require a different conclu-sion The illegal effect of a pay raise is not diminished bythe fact thatit is giveneither as a reward to the employeeswho have repudiated the Union or as a means of insuringtheir continued loyalty to the employerElliott-WilliamsCo, Inc,149 NLRB 1242, 1247-1248V THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofVITHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action designed toeffectuate the policies of the ActThe General Counsel contends that the unfair laborpractices in the instant case cannot be remedied by theapplication of traditional remedies and that a bargainingorder is required He argues that the facts of this case fall9Although theTrial Examiner s Decision in that case was issued beforethe Supreme Court s decision inGisselhedid notrecommend a bargainingwithin the class of the "less extraordinarycasesmarked bylesspervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection process"(N L R B v Gissel Packing Co, supra,at614) I cannot agree Insofar as the illegal interrogation isconcerned, the Supreme Court inGisselsaid that "even ifan employer's limited interrogation is found violative oftheAct, it might not be serious enough to call for abargaining order"(supraat 609)An essential basis for the General Counsel's contentionthat a bargaining order is required is the argument that theRespondent threatened the employees with layoffs duringthe slow season and lack of work during inclementweatherThere is no question but that President Wein-stein's discussion of the advantages and disadvantages ofworking under a union contract was the key factor thatmotivated the employees to renounce the Union But, as Ihave found above, Weinstein's discussion was fair andobjective and was an exercise of the right of free speechAccordingly, an essential element of the General Counsel'scontention that a bargaining order is required is absentThis brings us to a consideration of whether the pay raisewhich the Respondent granted to three of the employeesafter the repudiation of the Union "was of such a nature asto have a lingering coercive effect"(ArbieMineral FeedCo,182 NLRB 146) InTower Records,182 NLRB 382, theBoard held thata generalwage increase would have suchan effect But compareArcoa Corporation,180 NLRB 1,where the Board in similar circumstances did not orderbargaining9In the instant case, the wage increase was nota general one, but was limited to only three of theemployees in the unit It is speculative as to whether thegranting of a limited wage increase would in the futureimpel those employees who did not receive an increase tovote against the Union in an election Indeed, it could beargued with equal force that it might cause them to resentbeing left out and motivate them to vote against theemployer's desiresUnder all the circumstances, therefore,Iconclude that a bargaining order is not required in theinstant case to eliminate the effects of the Respondent'sunfair labor practicesCONCLUSIONS OF LAW1The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2Carpenter's Local Union 1536, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act3The unit set forth in section IV of this Decisionconstitutes an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act4The Unionhas been at all times material herein theexclusive representative of the employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act5By interrogating its employees as to their interest inorder TheBoard s decision was issued afterGissel SOIL MECHANICS CORPthe Union, the Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act6By granting pay raises to employees Bruno, Baciga-lupi, and Sarvis, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfair labor553practicesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act8TheRespondent has not violatedthe Actin respectsnot found herein[RecommendedOrderomitted from publication ]